Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 1 of 7 Page ID #:25




            EXHIBIT B




                                                                      Exhibit B, Page 12
             Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 2 of 7 Page ID #:26


CICVIIVfI •'•'•V .•--" "!              _•         --ly    — ~w ~,~ycica ~I, v~. ,wav~r ~IL(t~•I~/'tIYF~➢ tLCln n. l..al lel, CneOullvtl Vlllcer/lllerK ol Vouri,   oy l:. Monroe,ueputyLiJBrK ._
          ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Sfate Bar number, and address):
                                                                                                                                                       FOR COURT USE ONLY
          Mark J. Geragos, Esq. (SBN 108325)
          GERAGOS & GERAGOS, APC
          644 South Figueroa Street, Los Angeles, CA 90017-3411

                    TELEPHONE NO.: (213) 625-3900                    FAx No. (optionaq: (213) 232-3255
              ATiORNEY FOR (Name): GeragOS & Geragos,         APC, Plaintiff
         SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
             STREETADDRESS: 111 North I"IIII Street
          MAILINGADDRESS: 111 North I IIII Street
         CITY AND zIP coDE: Los Angeles 90012
               BRANCH NAME: Staniey MOsk COurthouSe

          ;ASE NAME:
          Geragos & Geragos, APC v. The Travelers Indemnity Company of Connecticut, et al.
                 C1VIL CASE COVER SHEET                                    Complex Case Designation                                CASE NUMBER:

         ~x Unlimited                           Limited                 = Counter                      = Joinder                      2 OST CV 1 4 02 2
                  (Amount                      (Amount
                                                               Filed with first appearance by defendant JUDGE:
                  demanded                     demanded is
                                                                   (Cal. Rules of Court, rule 3.402)      DEPT.:
                  exceeds $25,000)             $25,000)
                                                ttems 1-6 betow must be compteted (see instructions on page 2).
                Check one box below for the case type that best describes this case:
               Auto Tort                                  Contract                                                            Provisionally Complex Civil Litigation
              0 Auto (22)                                                  Breach of contract/warranty (06)                   (Cal. Rules of Court, rules 3.400-3.403)
              ~ Uninsured motorist (46)                              0 Rule 3.740 collections (09)                            0 Antitrust/Trade regulation (03)
              Other PI/PD/VI/D (Personal Injury/Property                Other collections (09)                                ~ Construction defect (10)
              Damage/Wrongful Death) Tort                                                                                      ~ Mass tort (40)
                                                                     ~x Insurance coverage (18)
              ~] Asbestos (04)                                                                                                ~ Securities litigation (28)
                                                                     0 Other contract (37)
              0 Product liability (24)                                                                                        0 EnvironmentalfFoxic tort (30)
                                                                     Real Property
              F— I Medical malpractice (45)                                                                                   (~ Insurance coverage claims arising from the
                                                            0 Eminent domain/Inverse
                                                                                                                                     above listed provisionally complex case
              0 Other`PI/PD/WD (23)                               condemriation (14)
                                                                                                                                     types (41)
              Non-PI/PD/v11D (Other) Tort                   0 Wrongful eviction (33)                                          Enforcement of Judgment
              0 Business tort/unfair business practice (07) ~] Other real property (26)                                       = Enforcement of judgment (20)
              ~ Civil rights (08)                           Unlawful Detainer
                                                                                                                              Miscellaneous Civil Complaint
              0 Defamation (13)                                     ~ Commercial (31)
                                                                                                                              ~ RICO (27)
              0 Fraud (16)                                          ~ Residential (32)
                                                                                                                              ~] Other complaint (not specffied above) (42)
              0 Intellectual property (19)                          ~ Drugs (38)
                                                                                                                              Miscellaneous Civil Petition
              ~ Professional negligence (25)                        Judicial Review
                                                                                                                              ~f Partnership-and-corporate-governance (21)
              0 Other non-PI/PDlWD tort (35)                        0 Asset forfeiture (05)
                                                                    ~ Petition re: arbitration award (11)                     ~ Other petition (not specified above) (43)
              Employment
              0 Wrongful termination (36)                           0 Writ of mandate (02)
              ~ Other employment (15)                               ~ Otherjudicial review (39)
        2. This case 0 is             x~ is not    complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
          factors requiring exceptional judicial management:
          a.         Large number of separately represented parties       d.       Large number of witnesses
          b.         Extensive motion practice raising difficult or novel e.       Coordination with related actions pending in one or more
                     issues that will be time-consuming to resolve                 courts in other counties, states, or countries, or in a federal
          c.         Substantial amount of documentary evidence                    court
                                                                          f.       Substantial postjudgmentjudicial supervision
       3. Remedies sought (check all that apply): a. 0 monetary b. EI] nonmonetary; declaratory or injunctive relief c.                    punitive
       4. Number of causes of action (specify): 1
       5. This case 0 is              x~ is not    a class action suit.
       6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-016:
       Date: April 10, 2020                                                                   ~                         o~
                                 Mark J. Geragos                                                                       ,f y
                                       OR PRINT NAME)                                                                                (SIGNA7-t1REdFPARTY OR ATTORNEY


         ~ Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
           under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
           in sanctions.
           File this cover sheet in addition to any cover sheet required by Iccal court rule.
           If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
          other parties to the action or proceeding.
           Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                     Paae 1 of 2
      Form Adopted for Mandatory Usa                                                                                                     Cal. Rules of Cour1, rules 2.30, 3.220• 3.400-3.403, 3.740;
                                                                      c`IVII ~ASF (:~VFR SHEET                                                     _, ~,__,__,_-. ,..,.-,_, ,_._._,._.,__ _.a "


                                                                                                                                                                                      Exhibit B, Page 13
         Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 3 of 7 Page ID #:27




                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                             CM-010
        To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
       complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
       statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
       one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
       check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
       To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
       sheet must be filed only with your initial paper. Failure to file a.cover sheet with the first paper filed in a civil case may subject a party,
       its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
      To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action.for recovery of money owed
      in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
      property, services, or money was acquired on credit. A collection.s case does not include an action seeking the following: (1) tort
       damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal properfy, or (5) a prejudgment writ of
      attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
      time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A, rule 3.740 collections
      case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
      To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
      case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
      completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
      complaint on all parties to the action. A defendant mayfile and serve no later than the time of its flrst appearance a joinder in the
      plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
      the case is complex.                                         CASE TYPES AND EXAMPLES
         Auto Tort                                     Contract                                           Provisionally Complex Civil Litigation (Cal.
            Auto (22)-Personal Injury/Property              Breach  of Contract/V1larranty (06)           Rules of Court Rules 3.400-3.403)
                   DamagelWrongful Death                        Breach    of Rental/Lease                        Antitrust/Trade Regulation (03)
              Uninsured Motorist (46) (if the                        Contract (not unlawful detafner             Construction Defect (10)
               case involves an uninsured                                  or wrongful evfction)                 Claims Involving Mass Tort (40)
               motorist claim subject to                        Contract/Warranty Breach-Seer       ll           Securities Liti gation (28)
               arbitration, check this item                          Plaintiff (not fraud or negligence)         Environmental/Toxic Tort (30)
               instead ofAuto)                                  Negligent Breach of Contract/                    Insurance Coverage Claims
        Other PIlPD/WD (Personal Injury/                             Warranty                                         (arising from provisionally complex
        Property Damage/Wrongful Death)                         Other   Breach    of Contract/Warranty                 case type listed above) (41)
        Tort                                               Collections    (e.g.,  money   owed,  open     Enforcement of Judgment
             Asbestos (04)                                      book   accounts)    (09)                      Enforcement of Judgment (20)
                Asbestos Property Damage                        Collection Case-Seller Plaintiff                  Abstract of Judgment (Out of
                Asbestos Personal Injury/                       Other   Promissory    Note/Collections                  County)
                       Wrongful Death                                Case                                     Confession of Judgment (non-
             Product Liability (notasbestos or             Insurance Coverage (notprovisionally                    domesticrelafions)
                 toxic%nvlronmental) (24)                       complex) (18)                                 Sister State Judgment
             Medical Malpractice (45)                           Auto Subrogation                             Administrative Agency Award
                  Medical Malpractice-                          Other Coverage             '                      (not unpaid taxes)
                        Physicians & Surgeons              Other   Conrac
                                                                        t    t ()
                                                                                37                            Petition/Certification of Entry of
--       - Other Professional Health-Care --                   Contractual      Fraud             -  --   -        Judgment on-Unpaid-Taxes           --  -
                     Malpractice                                Other Contract Dispute                        Other Enforcement of Judgment
             Other PI/PD/WD (23)                      Rea   l Property                                               Case
                  Premises Liability (e.g., slip           Eminent Domain/Inverse                        Miscellaneous Civil Complaint
                        and fall)                              Condemnation (14)                              RICO (27)
                  Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                             Other Complaint (not specified
                         (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)             above) (42)
                 Intentional Infliction of                     Writ of Possession of Real Property                 Declaratory Relief Only
                        Emotional Distress                     Mortgage     Foreclosure                            Injunctive Relief Only (non-
                 Negligent Infliction of                       QuietTitle                                               harassment)
                        Emotional Distress                     Other   Real    Property  (not eminent              Mechanics Lien
                 Other PIlPD/WD                                domain,    landlord/tenant,    or                   Other Commercial Complaint
       Non-PI/PD/WD (Other) Tort                               forecol sure)                                            Case (non-tort/non-complex)
            Business Tort/Unfair Business             Unlawu  f l Deaner
                                                                      t i                                          Other Civil Complaint
                Practice (07)                             Commercial (31)                                               (non-tort/non-complex)
            Civil Rights (e.g., discrimination,           Residential (32)                               Misceilaneous Civil Petition
                   false arrest) (not civil               Drugs (38) (if the case involves illegal            Partnership and Corporate
                  harassment) ( 08)                       drugs, check this item; otherwise,                       Governance (21)
            Defamation (e.g., slander, libel)             report   as Commercfal      or Residential)         Other Petition (not specified
                    (13)                              Judicial   Review                                           above) (43)
            Fraud (16)                                    Asset Forfeiture (05)                                   Civil Harassment
            Intellectual Property (19)                    Petition  Re:   Arbitration  Award   (11)               Workplace Violence
            Professional Negligence (25)                  Writ  of Mandate      (02)                              Elder/Dependent Adult
                Legal Malpractice                              Writ-Administrative Mandamus                            Abuse
               Other Professional Malpractice                  Writ-Mandamus on Limited Court                     Election Contest
                      (not medical orlegaQ                         Case Matter                                    Petition for Name Change
            Other Non-PI/PDNUD Tort (35)                       Writ-Other Limited Court Case                      Pelition for Relief From Late
      Employment                                                   Rev iew                                             Claim                                .
            Wrongful Termination (36)                     Other Judicial Review (39)                              Other Civil Petition
            Other Employment (15)                             Review of Health Officer Order
                                                              Notice of Appeal-Labor
                                                                     Commissioner Appeals
     CM-010 (Rev. July 1, 2007)                                                                                                                Page 2 of 2
                                                              CIVIL CASE COVER SHEET




                                                                                                                                               Exhibit B, Page 14
   Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 4 of 7 Page ID #:28




 sr+oRT TiTLE: Geragos & Geragos, APC v. The Travelers Indemnity Company, et al.                          casE NUMeER



                              CIVIL CASE COVER SHEET ADDENDUM AND
                                      STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
               This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.         7. Location where petitioner resides.

2. Permissive filing in central district.                                                S. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                 9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                  10. Location of Labor Commissioner Office.
                                                                                        11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.                            non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                             B                                                       C
                     Civil.Case Cover Sheet                                             Type of Action                                      Applicable Reasons -
                           Category No.-                        -                      (Check only one)                      -               See Step 3 Above

                             Auto (22)              ❑    A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death               1, 4, 11
   o 'e
   ~ o
   a ~-              Uninsured Motorist (46)        ❑    A7110 Personal Injury/Property Damage/VVrongful Death - Uninsured Motorist         1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                        1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos - Personal InjuryM/rongful Death                                       1, 11


                       Product Liability (24)       ❑ A7260 Product Liability (not asbestos or toxic/environmental)                         1, 4, 11


                                                    ❑    A7210 Medical Malpractice - Physicians & Surgeons                                  1, 4, 11
                     Medical Malpractice (45)                                                                                               1, 4, 11
                                                    ❑    A7240 Other Professional Health Care Malpractice


                                                    ❑    A7250 Premises Liability (e.g., slip and fall)                                     1, 4, 11
                         Other Personal
                         Injury Property            ❑ A7230 Intentional Bodily Injury/Property DamageM/rongful Death (e.g.,                 1, 4, 11
                        Damage Wrongful                      assault, vandalism, etc.)
                           Death (23)                                                                                                       1, 4, 11
                                                    ❑ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                            1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property DamageNVrongful Death




   LASC CIV 109 Rev. 12/18
                                                   CIVIL CASE COVER SHEET ADDENDUM                                                       Local Rule 2.3

   For Mandatory Use
                                                      AND STATEMENT OF LOCATION                                                             Page 1 of 4




                                                                                                                                                    Exhibit B, Page 15
   Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 5 of 7 Page ID #:29




sHORTnTLE: Geragos & Geragos, APC v. The Travelers Indemnity Company,                                                                et aI. r SE NUMBER
                                                                                 n:.         .                                                                   .1C,V.~ •             :.t~+,                    '
                                   fieM?Y11
                                   , ':: • •:... '. .. :     -
                                                            :':  . . . ...
                                                                            •.;,~/..    - .....         ,. ;       ,.:4^.. ...
                                                                                                                     .....;:.::
                          ..           /~ .. ... ... .. ...                              . ::~''                                                                                                                    C f{ pp
                                                                                                                                                                                                                         . ..licatile.
                  ;: . . ... .                                                                                              . ,..:.....:.. ....:.:'..::'-:: .                                                                   _ -
                   ;.....'Civil:Case Co,verSheet:,.: . ....:: ..:::' .:: :... .:: :. :'-.: ; .::,; ....:.•.;.; ;:.. .;, :T                                    ,;   :::. ... ; . I::: :'':':. " 1   .::. .' •:' : Reasoiis =;See ;5tep:3,
                  ::..                                                                                                             .:yp.e-of
                                                                                                                                        - . Action :, .::..'                                                                            ..
                                                                                                                                                                     ;
                             ; .Category:No:          . . ::'. . . ". : ...; :'. ::' ,.:
                                                                                      . .:..
                                                                                          .
                                                                                                ' ' :.":'.: : . : ;. .           (Checti oril}i oiie) , ' ; .. :.                                                       Above . .: .: :....
                .                .     .. .: . . . ... .                 ..                                                         •

                          Business Tort (07)                           ❑     A6029 Other Commercial/Business Tort (not fraud/breach of contract)                                                              1, 2, 3


         0                  Civil Rights (08)                          ❑     A6005 Civil Rights/Discrimination                                                                                                1, 2, 3


                            Defamation (13)                            ❑     A6010 Defamation (slander/libel)                                                                                                 1a 2, 3


                                 Fraud (16)                            ❑     A6013 Fraud (no contract)                                                                                                        1, 2, 3


                                                                       ❑     A6017 Legal Malpractice                                                                                                          1, 2, 3
                  Professional Negligence (25)
                                                                       ❑     A6050 Other Professional Malpractice (not medical or legal)                                                                      1, 2, 3


                                 Other (35)                            ❑     A6025 Other Non-Personal Injury/Property Damage tort                                                                             1, 2, 3


                    Wrongful Termination (36)                          ❑     A6037 Wrongful Termination                                                                                                       1, 2, 3
     c
     ~
     E
                                                                       ❑     A6024 OtherEmploymentComplairitCase                                                                                              1,2,3
     0
     Q.               Other Employment (15)
     E                                                                 ❑     A6109 Labor CommissionerAppeals                                                                                                  10
     w

                                                                      ❑      A6004 Breach of Rental/Lease Contract (not untawful detainer or wrongful                                                         2, 5
                                                                                    eviction)
                 Breach of Contract/ Warranty                                                                                                                                                                 2,5
                                                                      ❑      A6008 ContractM/arranty Breach -Seller Plaintiff (no fraud/negligence)
                             (06)
                       (not insurance)                                                                                                                                                                        1' 2' 5
                                                                      ❑      A6019 Negligent Breach of ContractNVarranty (no fraud)
                                                                                                                                                                                                              1, 2;5
                                                                      ❑      A6028 Other Breach of Contract/Warranty (not fraud or negligence)


                                                                      ❑      A6002 Collections Case-Seller Plaintiff                                                                                          5, 6, 11
                            Collections (09)
                                                                      ❑     A6012 Other Promissory Note/Collections Case                                                                                      5,11

                                                                      ❑      A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                                                                5, 6, 11
                                                              _                     Purchased-on or after_Janua _ -1 2014)                                                                                   -- - - -               -

                    Insurance Coverage (18)                           © A6015 Insurance Coverage (not complex)                                                                                                1 2 5M


                                                                      ❑     A6009. Contractual Fraud                                                                                                          1, 2, 3, 5

                        OtherContract(37)                             ❑     A6031 Tortious Interference                                                                                                       1, 2, 3, 5

                                                                      ❑     A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                                                               1, 2, 3, 8, 9


                    Eminent Domain/Inverse                                                                                                                 Number of parcels                                  2,6
                                                                      ❑     A7300 Eminent Domaih/Condemnation
                      Condemnation (14)

                      Wrongful Eviction (33)                          ❑     A6023 Wrongful Eviction Case                                                                                                      2,6


                                                                      ❑     A6018 Mortgage Foreclosure                                                                                                        2,6

                    Other Real Property (26)                          ❑     A6032 Quiet Title                                                                                                                 2.6

                                                                      ❑     A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)                                                      2,6


               Unlawful Detainer-Commercial                                                                                                                                                                   6,11
                                                                     ❑      A6021 Unlawful Detainer-Commercial (not drugs orwrongful eviction)
                                    (31)
                Unlawful Detainer-Residential                                                                                                                                                                 6,11
                                                                     ❑      A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)
                                     32
                       Unlawful Detainer-                                                                                                                                                                     2, 6, 11
                                                                     ❑      A6020FUnlawful Detainer-Post-Foreclosure
                      Post-Foreclosure 34

                Unlawful Detainer-Drugs (38)                         ❑      A6022 Unlawful Detainer-Drugs                                                                                                     2, 6, 11




                                                                  CIVIL CASE COVER SHEET ADDENDUM                                                                                                         Local Rule 2.3
LASC CIV 109 Rev. 12/18
                                                                     AND STATEMENT OF LOCATION                                                                                                                Page 2 of 4
C... KA-J..i...,, I Ine


                                                                                                                                                                                                                           Exhibit B, Page 16
 Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 6 of 7 Page ID #:30




sr+ORTTiTLE: Geragos & Geragos, APC v. The Travelers Indemnity Company, et al. I cnsE NumaER


                            A                                                           B                                  C Applicable
                  Civil Case Cover Sheet                                          Type of Action                        Reasons - See Step 3
                       Category No.                                              (Check only one)                             Above

                    Asset Forfeiture (05)        ❑ A6108 Asset Forfeiture Case                                          2, 3, 6


                 Petition re Arbitration (11)    ❑ A6115 Petition to Compel/Confirm/VacateArbitration                   2,5
      3
    d
   .~
    d                                            ❑ A6151 Writ -Administrative Mandamus                                  2,8
    ~
    cu
      CU
                    Writ of Mandate (02)         ❑   A6152 Writ - Mandamus on Limited Court Case Matter                 2
   'O
     0                                           ❑   A6153 Writ - Other Limited Court Case Review                       2
    -->

                 Other Judicial Review (39)      ❑   A6150 Other Writ /Judicial Review                                  2,8


               Antitrust/Trade Regulation (03)   ❑ A6003 AntitrusUTrade Regulation                                      1, 2, 8
      c
      0
    ~
    R             Construction Defect (10)       ❑ A6007 Construction Defect                                            1, 2, 3
      rn
    Y
    J
                 Claims Involving Mass Tort
      ~                                          ❑ A6006 Claims Involving Mass Tort                                     1, 2, 8
    a                       (40)
    E
    0
    U             Securities Litigation (28)     ❑ A6035 Securities Litigation Case                                     1, 2, 8
    A
    ~                    Toxic Tort
    c                                            ❑   A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
    0
   .~                Environmental (30)
   .~
    0           Insurance Coverage Claims
    a                                            ❑ A6014 Insurance Coverage/Subrogation (complex case only)             1, 2, 5, 8
                 from Complex Case (41)

                                                 ❑ A6141 Sister State Judgment                                          2, 5, 11

                                                 ❑   A6160 Abstract of Judgment                                         2,6

                                                 ❑   A6107 Confession of Judgment (non-domestic relations)              2,9
                        Enforcement
                      of Judgment (20)           ❑   A6140 Administrative Agency Award (not unpaid taxes)               2,8

                                                 ❑   A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2,8

                                                 ❑   A6112 Other Enforcement of Judgment Case                           2, 8, 9


                          RICO (27)              ❑ A6033 Racketeering (RICO) Case                                       1, 2, 8


                                                 ❑   A6030 Declaratory Relief Only                                      1, 2, 8

                                                 ❑   A6040 Injunctive Relief Only (not domestic/harassment)             2,8
                     Other Complaints
                 (Not Specified Above) (42)      ❑   A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8

                                                 ❑   A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                   Partnership Corporation
                                                 ❑ A6113 Partnership and Corporate Governance Case                      2,8
                      Governance (21)

                                                 ❑   A6121 Civil Harassment With Damages                                2, 3, 9

                                                 ❑   A6123 Workplace Harassment With Damages                            2, 3, 9

                                                 ❑   A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                     Other Petitions (Not
                    Specified Above) (43)        ❑ A6190 Election Contest                                               2
  ~        U                                     ❑ A6110 Petition for Change of Name/Change of Gender                   2, 7
                                                 ❑ A6170 Petition for Relief from Late Claim Law                        2 3, 8
                                                 ❑ A6100 Other Civil Petition                                           2, 9




                                                 CIVIL CASE COVER SHEET ADDENDUM                                      Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                    AND STATEMENT OF LOCATION                                           Page 3 of 4
 For Mandatory Use



                                                                                                                                  Exhibit B, Page 17
          Case 2:20-cv-04414-PSG-E Document 1-3 Filed 05/15/20 Page 7 of 7 Page ID #:31




       SHORT TITLE:                                                                               ASE NUMBER
                         Geragos & Geragos, APC v. The Travelers Indemnity Company, et aI.
                                                                                              T
     Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column Cfor the
                      type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                      (No address required for class action cases).

                                                                            ADDRESS:
          REASON:                                                                                 644 South Figueroa Street

            01.02.03.04.05.06.07. 08.0 9.010.011.



          CITY:                                      STATE:   I ZIP CODE:

         Los Angeles                                CA        190017

                                                                                                                Central
     Step 5: Certification of Assignment: I certify that this case is properly filed in the                                      District of
                     the Superior Court of"California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




       Dated: April 10, 2020                                                                                     XP-
                                                                                             (SIGNATURE OF ATTORN /FILING PARTY)
                                                                                                                                          —.,-




       PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED'IN ORDER TO PROPERLY
       COMMENCE YOUR NEW COURT CASE:

              1. Original Complaint or Petition.
--            2._ If_filing a_Complaint, a_completed_Summons-form_for_issuance_by the Clerk..

              3. Civil Case Cover Sheet, Judicial Council form CM-010.

              4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                     02/16).

              5. Payment in full of the filing fee, unless there is court order forwaiver,, partial or scheduled payments.
              6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
                 minor under 18 years of age will be required by Court in order to issue a summons.

              7. Additional copies of documents to be conformed by the Cierk. Copies of the cover sheet and this addendum
                 must be served along with the summons and complaint, or other initiating pleading in the case.




                                                  CIVIL CASE COVER StiEET ADDENDUM                                           Local Rule 2.3
      LASC CIV 109 Rev. 12/18
      C... n A..„,J„t,,,,, 1 Ir.,
                                                     AND STATEMENT OF LOCATION                                                     Page 4 of 4



                                                                                                                                            Exhibit B, Page 18
